        Case 1:19-cr-00107-SPW Document 57 Filed 07/23/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION



 UNITED STATES OF AMERICA,                  CR 19-107-BLG-SPW


           Plaintiff,
                                            ORDER QUASHING WARRANT
     vs.



 RYAN EDWIN HEWITT,

            Defendant.



     Upon the United States' Motion to Quash Arrest Warrant(Doc. 56), and for

good cause shown,

     IT IS HEREBY ORDERED that the Arrest Warrant(Doc. 51)issued on

February 19, 2021 and returned executed on March 4, 2021 is QUASHED.

     The Clerk of Court is directed to notify the parties of the entry of this Order.

     DATED this ^J'dly of July 2021.


                                         SUSAN P. WATTERS
                                         United States District Judge
